Opinion issued May 1, 2003

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01151-CV
____________

LEMEUL JOSEPH BARNEY III, Appellant

V.

MIA C. TREVILLION BARNEY, Appellee



On Appeal from the 308th District Court
Harris County, Texas
Trial Court Cause No. 98-06645



MEMORANDUM  OPINION
 This is restricted appeal from a judgment signed on August 28, 2002.  The
notice of appeal was filed on August 26, 2002, and the record was due September 25,
2002.  Neither the clerk's record nor the reporter's record has been filed.
	On February 13, 2003, the Court issued an order stating as follows:
Subject to payment being made by appellant, the trial court clerk is
ordered to file the clerk's record within 30 days of the date of this
order.  If the clerk's record is not so filed, at the expiration of such 30-day period, the trial court clerk is ordered to advise this Court in writing
of the reason why the clerk's record has not been filed.  If the reason is
the failure of appellant to pay for the clerk's record, appellant is advised
that the appeal will be dismissed without further notice.  See Tex. R.
App. P. 37.3(b).

	On April 24, 2003, the trial court clerk notified this Court that the clerk's
record had been completed, but appellant had not made payment arrangements,
despite the fact that he had been notified that it was ready.
	Accordingly, appellant's appeal is dismissed for want of prosecution. 
See Tex. R. App. P. 37.3(b); 42.3(b). 
PER CURIAM
Panel consists of Justices Hedges, Alcala, and Hanks.